Order entered December 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01388-CV

             PREMIER POOLS MANAGEMENT CORP., ET AL., Appellants

                                               V.

                             PREMIER POOLS, INC., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-07182

                                           ORDER
       We GRANT appellants’ December 7, 2015 unopposed second motion for an extension of

time to file a reply brief. Appellants shall file a reply brief by JANUARY 15, 2016.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE